DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Applicant's election with traverse of species (i) (a first species in which the first deburring spindle is rotationally drivable by a drive about a first deburring spindle axis, and in which the second deburring spindle is rotationally drivable by the same drive about a second deburring spindle axis, and wherein the first and second deburring spindle axes are coaxial, as shown in at least Figures 3-4B) in the reply filed on August 13, 2020 has been acknowledged, and the election of species requirement was made final in the Office Action mailed November 23, 2020.  
	That said, given that all pending claims currently read on the aforementioned elected species, no claims are being withdrawn at this time.  
Drawings
The drawings are objected to because of the following:
On February 23, 2021, a replacement sheet (sheet 6) of drawings was filed that included Figures 4A and 4B.  It is noted that it appears that there were four changes made on that drawing sheet, as compared to the previous sheet (6) of drawings (that was filed April 9, 2018) containing Figures 4A and 4B:  (1) the cross-sectional view that was previously at the bottom of the sheet 
That being said, the replacement sheet (6) containing Figures 4A and 4B that was filed February 23, 2021 is objected to because, due to changes (3) and (4) (just described), these figures are no longer in keeping with the specification.  In particular, it is noted that paragraph 0046 of the specification states that Figure 4A “shows a schematic perspective view of an exemplary deburring device”, and paragraph 0047 of the specification states that Figure 4B “shows a schematic sectional view of the deburring device of FIG. 4A along line A-A”.  However, given change number (3), it is noted that as filed February 23, 2021, Figure 4A no longer shows a perspective view, as described in paragraph 0046, and Figure 4B no longer shows a cross-sectional view along line A-A, as described in paragraph 0047.  Furthermore, it is noted that (due to change (4) mentioned above) line A-A, described in paragraph 0047, is no longer depicted in the drawings.  Likewise, it is noted that paragraph 0095 also describes Figure 4B as showing a section through a deburring device 50, though Figure 4B no longer depicts a section view.  Additionally, paragraph 0095 indicates that “[I]t can be seen on the left in FIG. 4B that a spindle shaft 55 extending perpendicularly to the shaft 71 is provided as the first output”, though 55 is no longer depicted in Figure 4B (but rather is now depicted in Figure 4A).  Furthermore, paragraph 00102 indicates that drive 70 can be seen in Figure 4B, though it is noted that as filed February 23, 2021, such is not the case.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Response to Amendment
The amendment filed February 23, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
the addition of the reference character 50.1 to the perspective view that is now labeled as Figure 4A, as well as the amendments to paragraphs 0062-0063 in support thereof (to recite that 50.1 is an “infeed device”).
While it is noted that paragraphs 0062-0063 as originally filed do teach that the deburring device has an infeed device “to move the deburring tool 60.1 or the deburring tool 60.2 in .  
Applicant is required to cancel the new matter in the reply to this Office Action.
	That said, it is noted that should the aforedescribed reference character 50.1 be deleted from the drawings and specification, the “infeed device configured to jointly rotate the first deburring spindle and the second deburring spindle about a pivot axis” set forth in claim 7 would not be shown in the figures, which would likely result in an objection to the drawings under 37 CFR 1.83(a) for failing to show the claimed subject matter.  Applicant may wish to consider deleting the aforedescribed new matter from the drawings and specification, and amending claim 7 to recite “wherein the first deburring spindle and the second deburring spindle are configured to jointly rotate common pivot axis”.  
Claim Rejections - 35 USC § 112
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last two lines, the claim now recites “wherein the first deburring spindle axis and the second deburring spindle axis extend substantially parallel to or coaxial with one another”.  However, it is unclear as set forth in the claim whether “substantially” is intended to only go with “parallel to”, or whether “substantially” is also intended to go with “coaxial with”.  If the intent is for “substantially” to only go with “parallel to”, then Examiner suggests reciting “wherein the first deburring spindle axis and the second deburring spindle axis extend coaxial with or substantially parallel to one another” for clarity.  The same situation exists in claim 10, lines 20-21.  
In each claims 10-15, the term “CNC gear-cutting machine” is utilized (and it is noted that there are plural occurrences of this term in claim 10), which includes the acronym “CNC”.  That said, it is unclear as claimed precisely what the acronym “CNC” is intended to stand for (e.g., computerized numerically controlled; centralized network controlled; etc.).  In the event that Applicant’s intent is for such to stand for “Computer Numerically Controlled”, Examiner suggests changing “CNC” in claim 10 to –Computer Numerically Controlled (CNC)—in at least claim 10
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted in a separate rejection of each of claims 1 and 10 under 35 USC 112(b) described above, in claim 1, last two lines, and in claim 10, lines 20-21, these claims now recite “wherein the first deburring spindle axis and the second deburring spindle axis extend substantially parallel to or coaxial with one another”, such that it is unclear as set forth in these claims whether “substantially” is intended to only go with “parallel to”, or whether “substantially” is also intended to go with “coaxial with”.  If the intent is for “substantially” to only go with “parallel to”, then Examiner suggests reciting “wherein the first deburring spindle axis and the second deburring spindle axis extend coaxial with or substantially parallel to one another” for clarity.  
That said, given the language as it currently stands, for the situation in which “substantially” also goes with/modifies “coaxial with”, it is noted that the specification as originally does not provide support for the first deburring spindle axis and the second deburring spindle axis extending “substantially” coaxial with one another.  In particular, the specification teaches a first deburring spindle 51 configured for attachment of a first deburring tool 60.1 thereto, wherein the first deburring spindle 51 is rotationally drivable about a first deburring spindle axis Q1, and also teaches a second deburring spindle 52 configured for attachment of a second deburring tool 60.2 thereto, wherein the second deburring spindle 52 is rotationally not provide support for the axes Q1 and Q2 being “substantially” coaxial with one another as now claimed, i.e., including axes that are deviated to some degree from being fully coaxial.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-15, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,490,307 to Link in view of any one of the following:  U.S. Pat. No. 4,092,082 to Severson; U.S. Pat. No. 4,687,383 to Shimomura et al.; U.S. Pat. No. 6,217,262 to Wright; or U.S. Pat. No. 8,690,494 to Fang et al., for example.
Link teaches a CNC gear cutting machine tool 10 (see at least col. 1, lines 1-10 regarding the machine tool being a “CNC” machine tool; see also col. 7, lines 40-50 and particularly lines 49-50, as well as at least col. 12, lines 27-48, for example regarding the machine tool being capable of performing gear cutting).  
The machine tool 10 includes two workpiece spindles 28, 30, each of which includes a respective workpiece clamping device (see 26 for spindle 18 and 36 for spindle 30) for clamping a workpiece to be rotationally driven.  See Figure 1 and col. 8, lines 20-48, for example.  

Note that the turret head 114 includes a plurality of “first tool receiving means” 118 (to use Link’s verbiage) about the periphery thereof, which each 118 can be equipped with a rotationally drivable tool (see col. 10, lines 12-17 and Figures 1, 3, and 6, for example).  
Furthermore, the turret body 110 is provided with a “second tool receiving means” 142 to use Link’s verbiage) that is mounted in the turret body 110 for rotation about the indexing axis 116 so as to rotate a drill or milling tool or the like (col. 10, lines 41-47, Figure 6, for example).  Additionally, the turret body is also provided with a “third tool receiving means” (to use Link’s verbiage) 200 (Figure 6) that is centered on the indexing axis 116.  Link teaches that the “third tool receiving means” 200 can be designed to accommodate a rotationally drivable tool by merely extending the shaft 132 (i.e., to the left of the gear 138 so as to make 132 long enough to engage and rotationally drive 200).  See col. 11, lines 39-45 and Figure 6.  

Furthermore, rotation of shaft 88 additionally results (via engagement of bevel wheel 138 with bevel/miter gear 156; see Figure 6 and col. 11, lines 3-9, for example) in rotation of a tool spindle 152, such as the tool spindle 152 located in the bottom “tool receiving means” (to use Link’s verbiage) 118 shown in Figure 6.  
Relating the foregoing discussion to the present claim language, firstly, it is noted that there are a number of interpretations of the reference that are applicable to the present claims, given the number of tool spindles taught by Link.  That said, the following discussion pertains merely to one or more such examples of applicable interpretations of the reference.
As noted previously, Link teaches a CNC gear cutting machine tool 10 (see at least col. 1, lines 1-10 regarding the machine tool being a “CNC” machine tool; see also col. 7, lines 40-50 and particularly lines 49-50, as well as at least col. 12, lines 27-48, for example regarding the machine tool being capable of performing gear cutting).  
Link teaches a “first tool spindle” (re claim 10), such as, for example, the tool spindle depicted in Figure 6 as element 152 (col. 11, lines 3-9, for example).  The “first tool spindle” is 


[AltContent: textbox (P)][AltContent: connector][AltContent: textbox (Q)][AltContent: connector]
    PNG
    media_image1.png
    530
    726
    media_image1.png
    Greyscale


Furthermore, regarding both claims 1 and 10, Link teaches a device including a “first” spindle, such as either of the spindles labeled above as P and Q (see previous discussion re 142, 200), rotationally drivable about a first spindle axis 116 (via 88 and gears at 134, as discussed previously).  Additionally, Link teaches a “second” spindle, such as the other of the two spindles labeled above as Q and P in the annotated reproduction of Figure 6 above, which is rotationally drivable about a second deburring spindle axis 116 (as discussed previously).  The aforedescribed first 116 and second 116 spindle axes extend coaxially (regarding claims 1, 2, 10, and 13, for example) with one another (see Figures 6-9, for example).  As to these two spindles P and Q constituting “deburring” spindles, it is noted that Link teaches that tool receiving means 142 of spindle P is capable of receiving a milling tool (such as 204, 236, or 238; see Figure 8 and col. 11, lines 46-47, as well as col. 10, lines 41-47, and col. 12, lines 49-67, for example), and that tool receiving means 200 of spindle Q is likewise configured to accommodate a rotationally drivable machining tool (see col. 11, lines 39-45; see also col. 1, lines 44-45, col. 1, lines 54-55, col. 3, lines 56-59) such as a milling tool (such as 204, 236, or 238; see Figure 8 and col. 12, lines 49-67, for example).  That being said, such milling cutters are considered to be inherently capable of performing the claimed function or intended use of “deburring”, simply by bringing the operative cutting portion of the milling cutter into operative machining contact with a burr to be machined/removed, noting that the milling cutters are blind as to what they cut, but rather will cut whatever they are brought into operative contact with.  Since the aforedescribed spindles P 
That said, while Link teaches a variety of such rotary milling cutters (such as 204, 236, or 238), as just described (and as shown in at least Figure 8), and while such milling cutters are considered to be inherently capable of performing the claimed function or intended use of “deburring bevel gears”, simply by bringing the operative cutting portion of the milling cutter into operative machining contact with a burr (located somewhere on a bevel gear) to be machined/removed, noting that the milling cutters are blind as to what they cut, but rather will cut whatever they are brought into operative contact with, it is noted that Link does not explicitly teach that the rotary milling cutters 204, 236, or 238 comprise cutter inserts located in recesses of a cutter head of the milling cutter, which cutter inserts are “oriented radially” (as broadly claimed) relative to the corresponding first/second spindle rotation axis (116), as now set forth in independent claims 1 and 10.
That said, rotary milling cutters that utilize cutting inserts that are located in recesses of a cutter head of the rotary milling cutter, and wherein the cutting inserts can in some manner be considered to be “oriented radially” relative to the rotation axis of the cutter and spindle to which the cutter is attached, are extremely well-known.  For example, attention is directed to any one of the following:
U.S. Pat. No. 4,092,082 to Severson:  see Figures 1-3, noting the cutting inserts 70, 71, 72 located in recesses within cutter head 20 of the milling tool 10, and also noting the orientation of the cutting inserts.  See also col. 3, lines 25-43, particularly noting that Severson teaches that the important advantages of utilizing replaceable cutting inserts include the capability of providing new cutting surfaces through indexing and replacing the cutter inserts while continuing to use the same basic metal cutting tool.  See also particularly the annotated reproduction of Figure 2 below, which shows two examples of radial lines RL1, RL2 that intersect or are collinear with a feature of the cutting insert 72, to illustrate at least two different ways in which the inserts can be considered to be “radially oriented”, i.e., at least 

[AltContent: textbox (RL2)][AltContent: arrow]

[AltContent: textbox (RL1)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    304
    289
    media_image2.png
    Greyscale

U.S. Pat. No. 4,687,383 to Shimomura et al.:  see particularly Figures 1-4, noting that the rotary milling cutter (shown as a whole in Figure 1) includes plural cutting inserts 21 provided in recesses 16 within a head (i.e., the lower/base end portion 11 of the cutter between surfaces 13, 12, 14, for example) of the cutter, which inserts 21 are “oriented radially” relative to the central rotation axis of the cutter (see the annotated reproduction of Figure 2 below, for example, noting that radial line RL3 intersects a cutting insert 21, and thus, that cutting insert 21 has a dimension that extends radially and that cutting insert is “radially oriented” as broadly claimed; likewise, radial lines can be drawn that intersect the other cutting inserts 21).  Additionally see col. 3, lines 28-51.  See also col. 1, lines 10-24, which teaches that inserted rotary cutters have the advantage that, even if the cutter inserts suffer damage, at most an exchange of the inserts and support members is required to restore the damaged cutter, i.e., the cutter as a whole does not have to be replaced;

[AltContent: textbox (RL3)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    204
    197
    media_image3.png
    Greyscale

U.S. Pat. No. 6,217,262 to Wright:  see particularly Figures 3-7, noting the plural replaceable cutting inserts 14, 22, 24, held in recesses (see seat 66 in Fig. 7 and col. 3, lines 4-42, and particularly lines 31-37 re the seat) of a head 12 of the milling cutter (milling cutter shown as a whole in Figure 3), which cutting inserts are “oriented radially” relative to the tool rotation axis, as can be particularly seen in Figure 4 (see annotated reproduction of Figure 4 below, noting the orientation of insert 22 with respect to the radial line RL4, for example; each of the other inserts is likewise similarly “radially oriented” with respect to a corresponding radial line passing through the center rotation axis and through the respective insert).  See also col. 3, lines 4-25 and 38-40, for example.  Additionally, see col. 2, lines 65-66, which teaches that an advantage for using cutting inserts includes the elimination of the need for replacement of the entire tool body, and col. 3, lines 1-3, which teaches that using inserts that are both indexable and replaceable results in a milling tool having a longer life span; or
[AltContent: textbox (RL4)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    254
    237
    media_image4.png
    Greyscale

U.S. Pat. No. 8,690,494 to Fang et al.:  see particularly Figures 8a and 8b, 10a, 10b, 11, 12a-12b, 13a, 13b, 15, 16a, 16b, 17a, for example, which show plural cutting inserts received in recesses in a “head” (end) of a rotary milling cutter, which inserts are “oriented radially” (as broadly claimed) with respect to the rotation axis (at O/Y) of the cutter.  See specially Figures 8b, 10b, 11, 13a, 15, noting the orientation of the inserts is such that radial lines, such as R1 in Figure 8b, X or Z 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the generic milling cutters 204, 236, or 238 taught by Link with indexable and replaceable cutting inserts received in recesses of a head of the cutter, which cutting inserts are “oriented radially” as broadly claimed, as taught by any one of Severson, Shimomura et al., Wright, or Fang et al., for the purpose of providing a milling cutter that saves money by enabling new cutting surfaces/edges to be provided through indexing and replacing the cutting insert (rather than replacing the entire cutting tool), as taught by Severson (col. 3, lines 25-43), Shimomura et al. (col. 1, lines 10-24), Wright (col. 2, lines 65-66 and col. 3, lines 1-3), and Fang et al. (col. 7, lines 49-65), and that provides the advantage of the milling tool having a longer life span (Wright, col. 3, lines 1-3).  It is noted that such milling cutters are considered to be at least inherently capable of deburring at least a portion of a bevel gear workpiece, simply by providing a bevel gear workpiece having a burr to one of the workpiece spindles taught by Link, and bringing the operable portion of the milling cutters of Link in view of any of Severson, Shimomura et al., Wright, or Fang et al., into operative machining contact with such a burr, noting that the milling cutter is blind as to what it machines, but rather, will machine whatever workpiece it is brought into operative machining contact with.  
Additionally, as broadly recited in claim 10, it is noted that the CNC gear-cutting machine 10 taught by Link “defines at least six axes”, noting that the CNC gear-cutting machine is a three-dimensional object and thus “defines” and infinite number of axes that pass 
Regarding claims 3, 11, and 14¸ Link teaches a single drive configured to rotationally drive the first deburring spindle (one of P or Q) about the first deburring spindle axis 116 and to drive the second deburring spindle (the other or Q or P) about the second deburring spindle axis 116.  In particular, a common/single drive motor 74 “jointly” drives both P and Q (and the tools affixed thereto) about axis 116, noting that 74 drives (via belt 76) drive wheel 78, which in turn rotationally drives drive shaft 88 (via a splined connection at 90) about axis 58, which shaft 88 in turn drives (via the miter/bevel gears at 134) shaft 132, and thus both P and Q, about axis 116.  See Figures 2, 10, and 6, as well as at least col. 9, lines 22-35, col. 10, lines 4-8 and 29-47, as well as col. 11, lines 39-45, for example.  See also col. 13, lines 55-57 and 61-64, for example.  
Regarding claims 4 and 15, Link teaches a “transmission” (including the bevel gears at 134; see Figures 6 and 10 and the previous discussion of such bevel gearing) that is adapted to convert rotational movement of a “central” (for example, centered on axis 58) shaft 88 (rotatably driven by the single drive 74) into a rotational movement of the deburring spindles P and Q about the first and second spindle axes 116, 116.  See Figures 2, 10, and 6, as well as at least col. 9, lines 22-35, col. 10, lines 4-8 and 29-47, as well as col. 11, lines 39-45, for example.  
Regarding claims 5-6, note that the two deburring spindles P, Q taught by Link each include a respective “spindle shaft” (see the shafts located at P and Q labeled above), which spindle shafts are “mechanically connected” to one another re claim 6 (see Figure 6).  Further regarding claim 5, the aforedescribed transmission includes a first bevel gear (i.e., the bevel gear of 88 of the bevel gear arrangement at 134) “defined by” the central shaft 88 (see Figures 6 and 10) and a second bevel gear (i.e., the other bevel gear of the bevel gear arrangement at 134, 
Regarding claim 7, Link teaches joint rotation of the two spindles P and Q about the pivot axis 58, as described previously (see also col. 10, lines 4-8, for example, as well as at least Figures 3-6).  Furthermore, such joint rotation is caused by an infeed device including at least drive wheel 78 (Figures 10, 6, col. 9, line 18 through col. 10, line 8, and particularly col. 9, lines 28-35 and 53-62, for example).  
Regarding claim 8, note that pivot axis 58 taught by Link is substantially perpendicular to the first deburring spindle axis 116 and the second deburring spindle axis 116 (see Figures 6, 2-5, for example).  
Regarding claim 9, the pivot axis 58 taught by Link is coaxial with a rotational axis 58 of the central shaft 88 configured to rotatably drive the deburring spindles P and Q (about axis 116, as well as about axis 58).  See Figures 6 and 10, as well as col. 10, lines 4-8 and 29-40, and col. at least col. 9, lines 22-35, col. 10, lines 4-8 and 29-47, as well as col. 11, lines 39-45, for example.  See also col. 13, lines 55-57 and 61-64, for example.  
Response to Arguments
Many of Applicant’s arguments (filed 2/23/21) with respect to 35 USC 112 are moot in view of the amendments filed February 23, 2021.  Examiner will address any arguments to the extent to which they are still applicable, and/or to the extent that they haven’t already been addressed in detail above.  
Regarding the previous (and present) rejection of claim 10 (and the claims dependent therefrom) under 35 USC 112(b), which noted that in each of claims 10-15, the term “CNC gear-cutting machine” is utilized (and it was noted that there are plural occurrences of this term in claim 10), which includes the acronym “CNC”, and noted that it is unclear as claimed precisely what the acronym “CNC” is intended to stand for (e.g., computerized numerically controlled; centralized network controlled; etc.), Applicant has asserted the following (on page 10 of the response filed 2/23/21):
(A) The Examiner contends that the term ‘CNC’ is unclear. Applicant respectfully disagrees. The term ‘CNC’ is long and widely-recognized and accepted term in the art referring to "computer numerical control." Further, the specification contains multiple discussions of CNC in the context of numeric control of the axes. E.g., Paragraphs [0024], [0075], [0079]. Thus, this portion of the rejection should be withdrawn.

	Firstly, regarding the paragraphs referenced by Applicant, it is noted that these paragraphs are as follows:
[0024] Some further advantages of embodiments disclosed herein are that, by using the axes (NC axes) numerically controllable by means of a programmable CNC controller, nearly arbitrarily shaped profile edges of bevel gears are achievable using the cutting edges of the two deburring tools. A double facet can thus be created even with a curved profile edge. 
[0075] However, other CNC bevel gear gear-cutting machines 200 can also be refitted or equipped with seven, eight, or nine numerically controlled axes, as already explained on the basis of FIG. 2. 
[0079] The two axes X2 and D, which are associated with the deburring device 50, are in the illustrated embodiment CNC-controlled auxiliary axes. A bevel gear gear-cutting machine 200 comprising a deburring device 50 can therefore have a total of eight numerically controlled axes A, B, C, X, Y, Z, X2, and Q1/Q2. In the constellation shown in FIG. 2, the machine 200 has a total of 9 numerically controlled axes A, B, C, X, Y, Z, X2, Q1/Q2, and D, wherein the D axis is a pivot axis of the deburring device 50. 
Examiner additionally notes that paragraph 0080 references numerical control via a programmable controller:
[0080] Numerically controlled axes are in this context are axes which may be activated via a programmable controller. The numerically controlled axes are designed and arranged such that by adjusting at least one of the axes, the workpiece spindle 205 including the bevel gear 10 is movable in relation to the deburring tool 60.1 or 60.2 such 
Thus, it is agreed that there would be support in the specification as originally filed to amend claim 10 to refer to a “computer numerically-controlled (CNC) gear-cutting machine”.  However, it is noted that Applicant’s assertion that the term “CNC” is “long and widely-recognized and accepted term in the art referring to ‘computer numerical control’ is not persuasive that such is the only recognized and accepted meaning of the term “CNC” that would be consistent with the usage in Applicant’s specification, noting that, for example, “centralized network controlled” is another example of a possible meaning for the acronym, consistent with the control of the gear-cutting machine being programmable and numeric, and also noting that the specification did not explicitly state that the term “CNC” was intended to mean “computer numerically-controlled”.  In other words, it is not explicit nor inherent that the intended meaning of the claimed acronym CNC, in the absence of identifying in the claim what the acronym is intended to stand for, is intended to be “computer numerically-controlled”.  That said, given that support in the specification as originally filed exists for the gear-cutting machine to be controlled by a programmable numerically-controlled controller, (and in the event that Applicant’s intent is for such to stand for “Computer Numerically Controlled”, as asserted on page 10 of the 2/23/21 reply), Examiner suggests changing “CNC” in claim 10 to –Computer Numerically Controlled (CNC)—in at least claim 10, line 1 so that the intended scope of the claim is clear.  Then if Applicant wishes to reference (subsequent to a recitation of a “Computer Numerically-Controlled (CNC) gear-cutting machine” in claim 10, line 1) “the CNC gear-cutting machine” as a shorthand way to refer back (e.g., as is done in the last line of claim 10, etc.) to the previously-
Applicant’s arguments with respect to the prior art rejection of claims 1-11 and 13-15 as being anticipated by U.S. Pat. No. 5,490,307 to Link (page 11 of the reply filed 2/23/21) have been considered but are moot in view of the new grounds of rejection.  In particular, it is noted that Applicant asserted the following:  
Independent claims 1 and 10 have been amended to recite that the first and second deburring spindles hold, respectively, first and second deburring tools have the recited structures thereof. Link fails to teach or on any way suggest these features. Thus, claims 1 and 10 are neither anticipated or otherwise unpatentable over Link.

However, while Link does not teach the newly-added claim features (newly added to independent claims 1 and 10) re the deburring tools comprising a cutter head and cutter inserts located in recesses of the cutter head, which inserts are “oriented radially” relative to the corresponding spindle (rotation) axis, it is noted that in the above obviousness rejection, Link is not relied upon to teach these newly-added features.  Any one of U.S. Pat. No. 4,092,082 to Severson; U.S. Pat. No. 4,687,383 to Shimomura et al.; U.S. Pat. No. 6,217,262 to Wright; or U.S. Pat. No. 8,690,494 to Fang et al., for example, is relied upon to teach these newly-added features.  See the above art rejection(s) for further discussion.
Likewise, on page 11 of the 2/23/21 reply, Applicant indicates that the dependent claims (dependent from independent claims 1 and 10) are likewise patentable by virtue of the patentability of the independent claims.  However, attention is directed to the above art rejections of these claims based on Link in combination with any one of Severson, Shimomura et al., Wright, or Fang et al., which combination also teaches the features of dependent claims 2-9, 11, and 13-15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 3, 2021